DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-15, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund (US2017/0177812) in view of Choi et al. (US2017/0076062).
To claim 1, Sjolund teach a method for a computer system to perform adaptive radiotherapy treatment planning using a deep learning engine, wherein the method comprises: 
obtaining treatment image data associated with a first imaging modality, wherein the treatment image data is acquired during a treatment phase of a patient (160 of Fig. 1, Image ACQ. Device, paragraph 0029); 
obtaining planning image data associated with a second imaging modality, wherein the planning image data is acquired prior to the treatment phase to generate a treatment plan for the patient (170 of Fig. 1, Treatment Planning System, paragraph 0029); and 
in response to determination that an update of the treatment plan is required, processing, the treatment image data and the planning image data to generate output data for updating the treatment plan (paragraphs 0044, 0053, 0069, adaptive radiotherapy makes developed treatment plans updateable based on current parameters).
But, Sjolund do not expressly disclose based on a comparison between the treatment image data and the planning image data, determining that a difference between the treatment image data and the planning image data does not exceed a predetermined significance threshold relating to at least one of the following: shape, size, or positon change of a target requiring dose delivery and shape, size or position change of health issue proximal to the target; and in response to determination that the difference does not exceed the predetermined significance threshold, 
However, Sjolund does teach deep learning engine to learn texture descriptors and to determine derived conditional probability distribution for testing data (paragraphs 0042, 0062).
	Choi teach a method of for simulating changes in drug delivery towards a target tissue by assessing the effectiveness of the drug delivery (Fig. 6), comprising comparing the tumor, lesion, patient-specific data, and/or drug delivery data extracted from the one or more medical images from different times, wherein the comparison may include determining whether intensity gradients between medical images from different times have a difference that is within a predetermined threshold (602-606 of Fig. 6, paragraphs 0058-0061), in response an assessment on the effectiveness of the current drug delivery system may include determining the status change of the tumor or lesion, wherein status change may be determined by comparing the images received at step 602 and step 604, and determining the status change of the tumor or lesion may also be aided by patient-specific data and/or drug delivery data (paragraph 0062), wherein patient-specific data and/or drug delivery data is processed by trained machine learning algorithm (506 of Fig. 5, paragraph 0054-0057, corresponds to drug administration in paragraphs 0063-0064), such as deep learning algorithm (paragraph 0048).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Choi into the method of Sjolund, in order to implement dynamic update on treatment plan.

To claim 8, Sjolund and Choi teach a non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer 

To claim 15, Sjolund and Choi teach a computer system configured to perform a method of adaptive radiotherapy treatment planning using a deep learning engine, the computer system comprising: a processor and a non-transitory computer-readable medium having stored thereon instructions (as explained in response to claim 1 above).




To claims 3, 10 and 17, Sjolund and Choi teach claims 1, 8 and 15.
Sjolund and Choi teach wherein the method further comprises: prior to processing the treatment image data and the planning image data using the deep learning engine, performing image registration to generate transformed image data by registering the treatment image data against the planning image data (paragraphs 0044, 0054, 0069 of Sjolund, Fig. 6 of Choi).

To claims 4, 11 and 18, Sjolund and Choi teach claims 1, 8 and 15.
Sjolund and Choi teach wherein processing the treatment image data and the planning image data comprises: processing, using the deep learning engine, the transformed image data and the planning image data to generate the output data (as explained in response to claim 1 above, such as paragraphs 0040-0041 of Sjolund and Fig. 6 of Choi).


Sjolund and Choi teach wherein obtaining the treatment image data and the planning image data comprises one of the following: obtaining the treatment image data in the form of cone beam computed tomography (CBCT) image data, and the planning image data in the form of computed tomography (CT) image data, ultrasound image data, magnetic resonance imaging (MRI) image data, positron emission tomography (PET) image data, single photon emission computed tomography (SPECT) or camera image data; obtaining the treatment image data in the form of CT image data, and the planning image data in the form of CT image data associated with a different energy level, ultrasound image data, MRI image data, PET image data, SPECT image data or camera image data; obtaining the treatment image data in the form of MRI image data, and the planning image data in the form of CT image data, CBCT image data, ultrasound image data, MRI image data, PET image data, SPECT image data or camera image data; obtaining the treatment image data in the form of ultrasound image data, and the planning image data in the form of CT image data, CBCT image data, PET image data, MRI image data, SPECT image data or camera image data; and obtaining the treatment image data in the form of PET image data, and the planning image data in the form of CT image data, CBCT image data, ultrasound image data, MRI image data, SPECT image data or camera image data (paragraphs 0025, 0032, 0047 of Choi).

To claims 7, 14 and 21, Sjolund and Choi teach claims 1, 8 and 15.
Sjolund and Choi teach wherein the method further comprises: training the deep learning engine to perform one of the following using training data associated with past patients: automatic segmentation to generate the output data in the form of structure data associated with the patient, .





Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund (US2017/0177812) in view of Choi et al. (US2017/0076062) and De Man et al. (US2019/0328348).
To claims 5, 12 and 19, Sjolund and Choi teach claims 1, 8 and 15.
But, Sjolund and Choi do not expressly disclose wherein processing the treatment image data and the planning image data comprises: processing, using a first processing pathway of the deep learning engine, the treatment image data and the planning image data to generate first feature data associated with a first resolution level; and processing, using a second processing pathway of the deep learning engine, the treatment image data and the planning image data to generate second feature data associated with a second resolution level; processing, using a third processing pathway of the deep learning engine, the treatment image data and the planning image data to generate third feature data associated with a third resolution level; and generating the output data based on the first feature data, second feature data and third feature data.
However, Sjolund does teach feature data is based on treatment image and planning image (paragraphs 0038, 0043, 0047, 0049, 0087, 0096), and Choi teach multiple levels of classified progression and regression regarding status change of a tumor or lesion (paragraph 0062) and multiple layers for varying mechanical and transport properties (paragraphs 0042, 0048).
	De Man teach a method for estimating missing data for use in a tomographic reconstruction is provided, wherein deep learning engine is applied to process image or reconstruct context, with different layers corresponding to the different feature levels or resolution in the data (abstract, Figs. 1, paragraphs 0005-0008), which obviously shows how deep learning may be implemented in correspondence to feature data of image processing in system of Sjolund and Choi.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of De Man into the method and system of Sjolund and Choi, in order to further implementation of deep learning engine in image processing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        April 1, 2021